UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 8, 2010 GIGGLES ‘N’ HUGS, INC. (Exact name of Registrant as specified in charter) Nevada 333-138944 20-1681362 (State of Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1000 N. Green Valley Pkwy, Suite 440-484 Henderson, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (702) 879-8565 Copies of Communications to: Stoecklein Law Group Emerald Plaza 402 West Broadway Suite 690 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT On November 8, 2010, the Registrant dismissed Seale & Beers, CPAs as its principal certified independent accounting firm.None of the reports of Seale & Beers, CPAs on the financial statements of the Registrant contained any adverse opinion or disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope or accounting principles, except for a going concern paragraph in Seale & Beers, CPAs’ report on its financial statements as of and for either of the past two fiscal years ended December 31, 2009 and 2008. During the Registrant’s two most recent fiscal years and the subsequent interim period through the date of dismissal, there were no disagreements with Seale & Beers, CPAs on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement(s), if not resolved to Seale & Beers, CPAs’ satisfaction, would have caused them to refer to the subject matter of the disagreement(s) in connection with their report; and there were no "reportable events" as defined in Item 304 (a)(1) of the Securities and Exchange Commission's Regulation S-K. On November 8, 2010, the Board of Directors approved the engagement of, and the Registrant did on such same date engage, De Joya Griffith & Company, LLC, as its independent registered public accounting firm commencing November 8, 2010, for the fiscal year ended December 31, 2010.During the two most recent years and the subsequent interim period through the date of engagement, neither the Registrant nor anyone engaged on its behalf has consulted with Seale and Beers, CPAs regarding: (i) either the application of accounting principles to a specified transaction, either completed or proposed; or the type of audit opinion that might be rendered on the Registrant's financial statements; or (ii) any matter that was either the subject of a disagreement (as defined in Item 304(a)(1)(iv) or (v) of Regulation S-K). The Registrant has furnished Seale & Beers, CPAs with a copy of the disclosures under this Item 4.01 and has requested that Seale & Beers, CPAs provide a letter addressed to the SEC stating whether or not they agree with the statements made herein or stating the reasons in which they do not agree.A copy of Seale & Beers, CPAs letter to the Commission is attached herewith as Exhibit 16. ITEM 9.01 EXHIBITS Exhibit Number Name and/or Identification of Exhibit 16 Letter from Seale & Beers, CPAs 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GIGGLES ‘N’ HUGS, INC. (Registrant) Signature Title Date /s/ Tracie Hadama President November 9, 2010 Tracie Hadama 3
